UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2143


PALWINDER SINGH,

                    Debtor - Appellant,

             v.

JOHN P. FITZGERALD, III,

                    Trustee - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:20-cv-00327-AJT-JFA)


Submitted: May 20, 2021                                           Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Palwinder Singh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Palwinder Singh appeals from the district court’s order affirming the bankruptcy

court’s order dismissing his Chapter 11 bankruptcy case. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Singh v. Fitzgerald, No. 1:20-cv-00327-AJT-JFA (E.D. Va. filed Sept. 23, 2020;

entered Sept. 24, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2